               Case 3:18-cv-06529-RS Document 34 Filed 12/19/18 Page 1 of 1



 1
                                    UNITED STATES DISTRICT COURT
 2
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                         SAN FRANCISCO DIVISION
 4

 5
      ZOOLOGICAL SOCIETY OF CINCINNATI,                        Civil Case No.: 3:18-cv-06529
 6    D/B/A CINCINNATI ZOO & BOTANICAL
      GARDEN, an Ohio non-profit Corporation
 7                                                             [PROPOSED] ORDER GRANTING
                                                               MOTION TO CONTINUE SUMMARY
 8           Plaintiff,
                                                               JUDGMENT HEARING AND TO
                                                               EXTEND DEADLINE FOR REPLY IN
 9           v.
                                                               SUPPORT OF MOTION FOR
10                                                             SUMMARY JUDGMENT
      THE GORILLA FOUNDATION, a California
      Corporation; and FRANCINE PATTERSON, an
11    individual
12
             Defendants
13

14
                                             [PROPOSED] ORDER
15

16          This matter having come before the Court on Plaintiff Zoological Society of Cincinnati d/b/a

17   Cincinnati Zoo & Botanical Garden’s Motion to Continue Summary Judgment Hearing and to Extend

18   Deadline for Reply in Support of Motion for Summary Judgment, it is hereby ordered that Plaintiff’s

19   Motion is GRANTED. The summary judgment hearing is hereby continued to January 24, 2019 at 1:30

20   p.m. The deadline for Plaintiff to file its summary judgment reply shall be January 10, 2019.

21          IT IS SO ORDERED.

22

23   DATED: 12/19/18

24                                                       RICHARD SEEBORG
                                                         United States District Judge
25

26

27

28


      [PROPOSED] ORDER GRANTING MOTION TO CONTINUE SUMMARY JUDGMENT HEARING AND TO EXTEND DEADLINE FOR REPLY
                                     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
